DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 4/26/22 have been entered. The amendments have overcome the previously presented specification and claim objections of the Office Action dated 2/17/22. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Penina Michin Chiu on May 5, 2022.

The application has been amended as follows: 



IN THE CLAIMS 

1. (currently amended) A floating gas lift method comprising: 
pumping liquefied natural gas (LNG) onboard a floating storage regasification unit (FSRU) through a high-pressure pump system without a compressor from at least one LNG cargo tank to a regasification system onboard the FSRU to pressurize the LNG and form high-pressure LNG, wherein the FSRU comprises a ship-to-ship transfer manifold configured to transfer LNG cargo from a marine LNG carrier to the at least one LNG cargo tank onboard the FSRU; 
vaporizing the high-pressure LNG onboard the FSRU to produce high-pressure regasified natural gas; 
injecting the high-pressure regasified natural gas from the FSRU into an annulus of a subsea hydrocarbon well, the annulus between a well casing and a production tubing of the subsea hydrocarbon well; 
controlling a flow of the high-pressure regasified natural gas from the annulus into the production tubing using a production tubing intake valve and a barrier below the intake valve; 
lifting a combined fluid through the production tubing, the combined fluid comprising: 
regasified natural gas from the FSRU entering the production tubing through the production tubing intake valve; and 
a downhole hydrocarbon fluid entering the production tubing through a production tubing inlet below the barrier; 
receiving the combined fluid on an offshore platform; 
separating the combined fluid into produced liquid and produced gas on the offshore platform; 
recirculating at least a portion of the produced gas from the offshore platform into the annulus;
using at least a second portion of the produced gas as fuel for equipment onboard the offshore platform;
treating the second portion of the produced gas prior to use as fuel; and
replenishing the at least one LNG cargo tank onboard the FSRU with the LNG cargo for injection into the annulus of the subsea hydrocarbon well using the ship-to-ship transfer manifold.

Claim 7 is cancelled.

Claim 8 is cancelled. 

11. (currently amended) The floating gas lift method of claim 1, further comprising transmitting the at least a third 

Claim 26 is cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As asserted by the examiner, the amendments proposed by applicant are rendered obvious over Knight (US 20190120029 A1), in view of Landry (US 20050061396 A1), further in view of Romer (US 20170107811 A1), further in view of Pollack (US 20060080973 A1), further in view of Rexilius (US 20120000668 A1). However, as amended above, while the newly incorporated subject matter in isolation has been asserted as being taught by Crossley (US 20080210432 A1), the examiner notes that the claim as amended requires the specific, divergent uses of at least two portions of the produced gas. The two separate uses of at least two portions of the produced gas (i.e. “recirculating at least a portion of the produced gas from the offshore platform into the annulus” and “using at least a second portion of the produced gas as fuel for equipment onboard the offshore platform” (which must occur after treating that portion)) is not rendered obvious by the art known to the examiner without the benefit of impermissible hindsight. In other words, while Rexilius teaches the recirculation of a portion of the produced gas and Crossley teaches use of a portion of the produced gas as fuel, the references do not teach both methods together. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676